              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:06-cr-00250-MR-WCM-21


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                       ORDER
                                )
TITO ANTONIO WROTEN,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Emergency

Motion for Order Reducing Sentence/Modifying Judgment to Allow

Remainder of Sentence to Be Served on Home Confinement Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i)” [Doc. 522], as amended [Doc. 529], and the

Government’s Motion to Dismiss without Prejudice [Doc. 530].

I.    BACKGROUND

      In August 2019, the Defendant Tito Antonio Wroten was sentenced to

16 months’ imprisonment for violating the conditions of the term of his

supervised release, namely, leaving the judicial district without permission,

failure to report as directed, and failure to report contact with a law

enforcement officer. In the Judgment, the Court recommended that the

Defendant be placed at a location with sufficient medical facilities to treat his


     Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 1 of 9
medical conditions of diabetes, heart disease, and high blood pressure.

[Doc. 518].

         The Defendant has been in custody in connection with the present

offense since June 2019 and has been incarcerated at Atlanta USP since

October 21, 2019. His projected release date is July 31, 2020.1

         On June 12, 2020, the Defendant filed the present motion, seeking a

reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc.

522, as amended Doc. 529]. Specifically, the Defendant argues that his

underlying health conditions place him at a higher risk for severe illness from

COVID-19, and that his particular vulnerability to the illness is an

extraordinary and compelling reason for an immediate sentence reduction to

time served. [Id.]. In light of the Defendant’s impending release date, the

Court ordered the Government to file an expedited response. [Text-Only

Order entered June 16, 2020]. On June 26, 2020, the Government filed the

present motion to dismiss the Defendant’s motion without prejudice. [Doc.

530]. The Defendant filed a response in opposition to the Government’s

motion on July 2, 2020. [Doc. 533].

         Having been fully briefed, this matter is ripe for disposition.




1   See https://www.bop.gov/inmateloc/ (last visited July 9, 2020).
                                              2

        Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 2 of 9
II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                           3

      Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 3 of 9
          While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

               Given BOP's shared desire for a safe and healthy
               prison environment, we conclude that strict
               compliance with § 3582(c)(1)(A)'s exhaustion
               requirement takes on added—and critical—
               importance. And given the Attorney General's
               directive that BOP prioritize the use of its various
               statutory authorities to grant home confinement for
               inmates seeking transfer in connection with the
               ongoing COVID-19 pandemic, we anticipate that the

3Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.
                                        4

     Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 4 of 9
           statutory requirement will be speedily dispatched in
           cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,
                                     5

    Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 5 of 9
2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic and the Defendant’s potential

susceptibility to that illness due to pre-existing health conditions does not

render the exhaustion of administrative remedies futile.

     Here, the Defendant asserts that he and his wife, Dawn Wroten,

submitted requests for compassionate release on April 1, 2020, but that they

had not received any response to these requests as of the date of the filing

of his motion for compassionate release. The Defendant submits copies of

these requests along with his motion; however, these requests are not dated,

and there is no indication on the face of these documents that they were

received by any BOP official.      [See Doc. 523].         In response to the

Defendant’s motion, the Government submits the Declaration of Mallory

Storus of the BOP, which indicates that the BOP has no record in its official

Administrative Remedy Program that the Defendant filed any administrative

remedy request during his incarceration with the BOP.           [Doc. 530-1].

Additionally, Ms. Stores states that she contacted the staff at USP Atlanta,

who confirmed that they did not have any record of having received any

compassionate release requests from or on behalf of the Defendant. [Id. at

                                      6

    Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 6 of 9
¶ 7]. In response to the Government’s motion to dismiss, the Defendant

continues to maintain that he and his spouse sent letters to the warden of

USP Atlanta requesting compassionate release on or around April 1, 2020.

[Doc. 533 at 2]. He further argues that the “mere lack of stamped versions

of the letters” should not preclude the Court from considering the Defendant’s

case on the merits. [Id.].

      As noted above, a defendant’s failure to exhaust his remedies under §

3582(c)(1)(A)(i) precludes the Court from considering the merits of the

Defendant’s motion. Based on the record presented, the Court finds that the

Defendant has failed to demonstrate that he submitted a request for

compassionate release to the warden of his Bureau of Prisons facility or that

he has otherwise exhausted his administrative remedies with respect to that

request.4 As such, the Court cannot grant the requested relief. Accordingly,

the Defendant’s motion for a sentence reduction under 18 U.S.C. §

3582(c)(1)(A) must be denied, albeit without prejudice.



4 The requirements of § 3582(c)(1)(A)(i) are not just technicalities. They allow the Bureau
of Prisons an opportunity to pass on the Defendant’s request for compassionate release
in the first instance. Allowing the BOP to first address the Defendant’s request makes
sense, as the BOP stands in the best position to assess all of the factors which must be
considered in granting a compassionate release, including the number of COVID-19
cases within the particular facility; the defendant’s medical conditions and his or her
resulting susceptibility to contracting COVID-19; the ability of the facility to treat the
defendant’s medical conditions; the defendant’s conduct during the period of
incarceration; and the defendant’s proposed release plans, among other factors.
                                            7

     Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 7 of 9
      As for the Defendant’s request for a release to home confinement, the

Defendant’s motion also must be denied.          The discretion to release a

prisoner to home confinement lies solely with the Attorney General. See 18

U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g). The legislation recently passed

by Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the

first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.          Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for

judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

                                       8

     Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 8 of 9
and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original).

      For all these reasons, the Defendant’s motion for a sentence reduction

or for release to home confinement is denied.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 530] is GRANTED, and the Defendant’s “Emergency Motion

for Order Reducing Sentence/Modifying Judgment to Allow Remainder of

Sentence to Be Served on Home Confinement Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i)” [Doc. 522], as amended [Doc. 529] is DENIED WITHOUT

PREJUDICE to refiling after the Defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.

                                Signed: July 13, 2020




                                          9

     Case 1:06-cr-00250-MR-WCM Document 534 Filed 07/13/20 Page 9 of 9
